IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARL SADLER,                               :   No. 34 EAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PHILADELPHIA COCA-COLA (WORKERS'           :
COMPENSATION APPEAL BOARD),                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.